MATTER OF M—R-

In DEPORTATION Proceedings
A-12700022
Derided by Board March 21 , 1962
Misrepresentation—Section 212(a)(19)—Materiality.
Willful misrepresentations

as to name, marital status, and existence of minor

children held not material in this ca se • the faota fail to surrest a around

of exclusion, or even a substantial question of admissibility. (Compare
Matter of S— and B—C —, 9-436.)
CRA_RGE :

Order: Act of 1952—Section 211(a) (1) [8 U.S.C. 1251(a) (1)1—Excludable
under section 212(a) (19) in that procured visa by fraud or willfully misrepresenting a material fact.
BEFORE THE BOARD

DISCUSSION: The special inquiry officer ordered proceedings
terminated. The examining officer has filed this appeal and, together with it, a brief. The appeal will be dismissed.
Respondent, a 27-year-old widow, a native and citizen of Mexico,
was admitted to the United States for permanent residence on June
15, 1961, upon surrender of an inunigrain, visa obtained the previous ,
day from the American Consul in Juarez, Chihuahua, Mexico. The
Service claims this visa was obtained by fraud or willful misrepresentation of a material fact in that the respondent had failed to
reveal her true name, her marital status, and the fact that she had
children, when she applied for the visa.
Respondent went through both a civil and religious marriage in
Mexico in 1950. Her husband died in 1956. Three children were
born of the union. Respondent testified that she went to the American consulate to obtain information about coming to the United
States and was informed that a widow with '6 children could not immigrate unless she had some help to support her children. Not having such assistance available and being of the belief that she would
not be permitted to come to the United States if she were to tell the
truth, she applied for a visa in her maiden name, A—M--R—, a name
she had allegedly used since the death of her husband, although as a
602

widow bite could have used the name A—M-- vda. do P . When

she applied for the visa, she concealed the fact that she had 3 children and that she had been married.
In Mexico, respondent had been employed as a domestic. Her visa
file reveals that she was coming to the United States to take employment as a domestic at $25 a week, plus room and board. While
in Mexico, she was apparently supporting her children. Two of the
children entered the United States illegally and are now residing

with relatives. One child remains in Mexico with the respondent's
father. Respondent alleges she is supporting her father and this
child. The record shows that she now earns $20 a week and receives
room and board.
The service contends that had respondent revealed her name as a
widow, she would have been required to submit a police record in
that name (respondent did not submit such a report). It is contended that respondent's use of the maiden name and failure to reveal
that she was a widow cut off avenues of inquiry which were material because the issuance of the visa lies in the di:301.060n of the
consul and had the truth been known to him he would have been
required to determine if the salary the respondent was to receive
would be sufficient to support a family in the United States, and also
whether respondent had made adequate arrangements to care for her
children or planned simply to abandon them. The belief is expressed
that had the consul known the true facts he would probably have not
issued a visa to respondent. The examining officer concedes that had
the true facts been known inquiry would not have placed respondent
in an excludable class.
The special inquiry officer found that the misrepresentations were
willful; however, he concluded that the misrepresentations, though
concealing matters relevant and matters which the consul should have
known, were not material because the truth would have merely revealed that the respondent had 3 dependents, a fact which would
have revealed no statutory ground for respondent's exclusion. The
special inquiry officer pointed out there was no indication that respondent was attempting to abandon her children, and since she
could undoubtedly earn more in the United States than in Mexico
she would be in a better position to support her 3 young children who
were remaining behind, so that there was no question as to either
abandonment or the possibility of respondent becoming a public
charge while she continued to support her children.
Counsel points out that the respondent was asking for her visa
only for herself and not for her children and that her ability to
maintain herself in the United States was the issue before the consular official rather than whether respondent could afford to sup,

port a family in the United States.
603

The standards as to materiality were laid down by the Attorney
General in Matter of S— and B C , 9 136 (Oct. 2, 1961). 1 The
Attorney General's test for materiality in a case where the alien is not
excludable on the true facts but where a, relevant line of inquiry has
been cut off (and surely information as to correct name, marital status,
and family is relevant) requires a determination as to whether the
inquiry might have resulted in a proper determination that the alien
was excludable. (On this issue the alien bears the burden of proof.)
On the facts as they existed when the consul considered respondent's
application, we cannot conclude that he might have made a proper
determination that she was excludable for the record establishes that
respondent, coming to employment in which she was qualified and for
which she was assured a reasonable salary, together with room and
board, was not a person likely to become a public charge even though
she would devote a portion of her income to the support of her children
in Mexico. The facts fail to suggest a ground of exclusion or even the
existence of a substantial question as to respondent's eligibility to
enter. The misrepresentations, though willful and most deplorable,
were not material.
ORDER: It is ordered that the appeal of the examining officer be
and the same is hereby dismissed.
—

—

Roche v. United
1 At oral argument the Service representative stated that
Rtatex, 2R5 F.2/1 545 (Mar. 2. 1961), cert. den. 366 U.S. 948 (June 12, 1961),
which deals with criminal prosecution for fraud in immigration matters, requires the finding that the misrepresentation here was material. The Attorney
General's decision was made after certiorari was denied in Roche and wag
made without reference to Roche. We are bound to follow the Attorney General's decision.

604

